                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


ASHAKI CRENSHAW,                                     )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:20-CV-122-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby reverses the
Commissioner's decision under sentence four of 42 U.S.C. § 405(g) and remands the case to the
Commissioner for further proceedings.


This Judgment Filed and Entered on July 20, 2021, and Copies To:
George C. Piemonte                                          (via CM/ECF electronic notification)
Cassia W. Parson                                            (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
July 20, 2021                         (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 4:20-cv-00122-D Document 21 Filed 07/20/21 Page 1 of 1
